DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Office Action is in response to the application filed on 10/24/2018. Claims 1-7 are presently pending and are presented for examination.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 11/26/2018, 01/23/2019, 01/29/2019, 10/01/2019 and 01/31/2020 were filed and are in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because:
The language exceeds 150 words.
Correction is required.  See MPEP § 608.01(b).


Claim Objections
Claims 1, 4 and 7 are objected to because of the following informalities:
Claim 1 line 10 reads “the exterior”, --an exterior-- is suggested.
Claim 1 line 9 reads “rotational force”, --the rotational force-- is suggested.
Claim 1 line 12 reads “rotational force”, --the rotational force-- is suggested. 
Claim 1 line 13 reads “rotational force”, --the rotational force-- is suggested.
Claim 4 line 5 reads “rotational force”, --the rotational force-- is suggested.
Claim 4 line 8 reads “rotational force”, --the rotational force-- is suggested.
Claim 4 line 10 reads “the centerline”, --a centerline-- is suggested.
Claim 4 line 16 reads “an engine”, --the engine-- is suggested.
Claim 7 line 5 reads “rotational force”, --the rotational force-- is suggested.
Claim 7 line 9 reads “rotational force”, --the rotational force-- is suggested.
Claim 7 line 10 reads “the exterior”, --an exterior-- is suggested.
Claim 7 line 12 reads “rotational force”, --the rotational force-- is suggested.
Claim 7 line 13 reads “rotational force”, --the rotational force-- is suggested.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 lines 21-22 recite the limitation “an idler gear between the driving gear and the driven gear”. However, lines 13-14 recite the limitation “the driving gear and the driven gear each having gear teeth in meshing relationship”. It is unclear how the driving gear and driven gear each have teeth in a meshing relationship, but also have an idler gear between them. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Holcombe (US 3403568 A).
Regarding claim 1, Holcombe discloses a gearbox (see Fig. 1), comprising: a gearbox housing (13); a gear drive train (see Fig. 2), the gear drive train including a first shaft (shaft of 47) within the gearbox housing for transmitting rotational force from an engine (via 3), a second shaft (53) within the gearbox housing for transmitting rotational force to drive wheels (via 97), and a plurality of meshed gear pairs (43, 45; 63, 67; 69, 73) mounted on the first shaft and the second shaft within the gearbox housing (see Fig. 2); means (65) for selectively engaging one of said plurality of meshed gear pairs for transmitting rotational force from the first shaft to the second shaft (see Fig. 2); a fast-change gear assembly (31, 33) mounted on the exterior of the gearbox housing and interposed in the gear drive train (see Fig. 1), the fast-change gear assembly including a driving gear (31) mounted on a driving shaft (19) for receiving rotational force, and a driven gear (33) mounted on a driven shaft (35) for transmitting rotational force, the driving gear and the driven gear each having gear teeth in meshing relationship (see Fig. 1); the driving gear rotationally coupled to the driving shaft so as to rotate with the rotation of the driving shaft, and translationally uncoupled to the driving shaft to permit removal of the driven gear (see column 2 lines 57-59, wherein secured by splines to the end of the intermediate shaft 19 and located within the end housing 20 is a spur gear 31); and the driven gear rotationally coupled to the driven shaft so as to rotate the driven shaft upon rotation of the driven gear, and translationally uncoupled to the driven shaft to permit removal of the driven gear (see column 2 lines 64-65, wherein the second spur gear is splined and secured to drive shaft 35).
Regarding claim 2, Holcombe discloses the fast-change gear assembly (31, 33) is contained in an ancillary housing (20) mounted on the exterior of the gearbox housing (13), and a cover plate (28) overlays the driving gear (31) and driven gear (33) and is removably fastened (via 42) to the ancillary housing (see Fig. 1), the cover plate constraining translation movement of the driving gear and the driven gear when fastened to the ancillary housing (via 25, 37).
Regarding claim 3, Holcombe discloses the gearbox housing (13) has a first exterior face (14) and a second face (at 18), the fast-change gear (31, 33) assembly is mounted on the firstMEl 28316923v.1- 22 - exterior face (see Fig. 1), and the gearbox is adapted to permit removal of the driving shaft through the second face (see Fig. 1, during disassembly, shaft 19 can be removed through end portion 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holcombe (US 3403568 A) in view of Abe (US 20170219081 A1).
Regarding claim 4, Holcombe discloses an invertible multi-application gearbox (see Fig. 1), comprising: a gearbox housing (13); a gear drive train (see Fig. 2) within the gearbox housing, the gear drive train including an input shaft (shaft of 47) for transmitting rotational force from an engine (via 3) to the gear drive train, an output shaft (53) for transmitting rotational force to drive wheels (via 97), and a plurality of gears (43, 45; 63, 67; 69, 73) within the gearbox housing (see Fig. 1); means (65) for selectively engaging one of said plurality of gears for transmitting rotational force from the input shaft to the output shaft (see Fig. 1); wherein the gears are approximately symmetrically distributed about a vertical plane containing the centerline of the input shaft (see Fig. 2, wherein the gears 43, 45, 63, 67, 69, 73 are symmetrically distributed to the left and right of a vertical plane which passes through the centerline of shaft 19. In other words, half the each gear is distributed to the left of the plane and half of each gear is distributed on the right of the plane); the output shaft is separated a vertical distance from a horizontal plane containing the centerline of the input shaft (see Fig. 2, wherein shaft 35 is above a horizontal plane containing the centerline of shaft 19). Holcombe fails to disclose the gearbox housing includes a plurality of mounting location fixtures that are symmetrically disposed above and below a lateral plane containing the axial centerline of the input shaft and around such axial centerline to permit mounting the gearbox to an engine in either an upright or inverted position. However, Abe teaches the gearbox housing (see Fig. 1, 10) includes a plurality of mounting location fixtures (see Fig. 7, 34s, 36s) that are symmetrically disposed above and below a lateral plane containing the axial centerline of the input shaft (see Fig. 7, wherein 34s and 36s are symmetrically disposed above and below a lateral plane along the Z axis passing through shaft 14) and around such axial centerline to permit mounting the gearbox to an engine in either an upright or inverted position (see paragraph [0050], wherein as particularly clearly shown in FIG. 7 or 8, the counterpart member-contact surface 34p is parallel to the output-side bottom surface P3b (or the output-side top surface P2b) that is the vertical installation surface; in other words, the installation surface is P2b when installed using 36s, and the installation surface is P3b when installed using 34s, i.e., inverted). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Holcombe with symmetrical mounting location .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holcombe (US 3403568 A) in view of Abe (US 20170219081 A1) and Susa.
Regarding claim 5, Holcombe fails to disclose an oil pump mounted on the gearbox housing, the oil pump having an output port and a return port; a first oil line and a second oil line to conduct oil flow between the gearbox housing and the oil pump; the output port adapted to be serially removably connected to the first oil line and to the second oil line; and the return port adapted to be serially removably connected to the first oil line and to the second oil line. However, Susa teaches an oil pump (see figure), the oil pump having an output port (right side port in the figure) and a return port (left side port in the figure). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Holcombe with an oil pump, as taught by Susa, to circulate oil from one location within the gearbox to another location. As a result of the combination, the following limitations would necessarily result:  the oil pump (Susa, figure) mounted on the gearbox housing (Holcombe, 13), a first oil line and a second oil line to conduct oil flow between the gearbox housing and the oil pump (to connect the inlet port and the outlet port of the pump to the gearbox, first and second oil lines would be inherently provided); the output port adapted to be serially removably connected to the first oil line and to the second oil line; and the return port adapted to be serially removably connected to the first oil line and to the second oil line (see Specification, wherein both ports are 3/8” BSPP, in other words, the first and second oil lines can be attached to the inlet port or the outlet port).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holcombe (US 3403568 A) in view of Abe (US 20170219081 A1) and Poster (US 20180087656 A1).
Regarding claim 6, Holcombe fails to disclose a first oil level view port disposed on the gearbox housing to permit viewing the oil level when the gearbox is in an upright position; and a second oil level view port disposed on the gearbox housing to permit viewing the oil level when the gearbox is in an inverted position. However, Poster teaches a first oil level view port (see Fig. 4, 306) disposed on the gearbox housing (302) to permit viewing the oil level when the gearbox is in an upright position (306 is disclosed as an oil lever gauge). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Holcombe with an oil lever view port, as taught by Poster, to provide an indicium of a level of the lubrication fluid in the housing (see paragraph [0009]). Poster fails to disclose a second oil level view port disposed on the gearbox housing to permit viewing the oil level when the gearbox is in an inverted position. However, it has been held that a duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this instance, providing multiple view ports does not produce a new and unexpected result. Further motivation exists for providing multiple view ports since one of ordinary skill in the art would have known that multiple view ports allows viewing of the oil level at different portions of the gearbox. 
	
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holcombe (US 3403568 A) in view of Krapf (US 3749463 A).
Regarding claim 7, Holcombe discloses a reversible multi-application gearbox (see Fig. 1), comprising: a gearbox housing (13); a gear drive train (see Fig. 2), the gear drive train including a first shaft (shaft of 47) within the gearbox housing for transmitting rotational force from an engine (via 3), a second shaft (53) within the gearbox housing for transmitting rotational force to drive wheels (via 97), and a plurality of meshed gear pairs (43, 45; 63, 67; 69, 73) mounted on the first shaft and the second shaft within the gearbox housing (see Fig. 2); means (65) for selectively engaging one of said plurality of meshed gear pairs for transmitting rotational force from the first shaft to the second shaft (see Fig. 1); a fast-change gear assembly (31, 33) mounted on the exterior of the gearbox housing and interposed in the gear drive train (see Fig. 1), the fast-change gear assembly including a driving gear (31) mounted on a driving shaft (19) for receiving rotational force, and a driven gear (33) mounted on a driven shaft (35) for transmitting rotational force, the driving gear and the driven gear each having gear teeth in meshing relationship (see Fig. 1); the driving gear rotationally coupled to the driving shaft so as to rotate with the rotation of the driving shaft, and translationally uncoupled to the driving shaft to permit removal of the driven gear (see column 2 lines 57-59, wherein secured by splines to the end of the intermediate shaft 19 and located within the end housing 20 is a spur gear 31); and the driven gear rotationally coupled to the driven shaft so as to rotate the driven shaft upon rotation of the driven gear, and translationally uncoupled to the driven shaft to permit removal of the driven gear (see column 2 lines 64-65, wherein the second spur gear is  the fast-change gear assembly adapted to receive an idler gear between the driving gear and the driven gear to reverse the direction of rotation of the driven gear. However, Krapf teaches an idler gear (see Fig. 1, 20) between the driving gear (18) and the driven gear (22) to reverse the direction of rotation of the driven gear (see Fig. 1). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Holcombe with an idler gear between the driving gear and the driven gear, as taught by Krapf, to give a permanent change to the direction of rotation of the output shaft.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568.  The examiner can normally be reached on Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH BROWN/             Primary Examiner, Art Unit 3658